Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 24, 2017

The Court of Appeals hereby passes the following order:

A17E0032. IN THE INTEREST OF Z. T. S., A CHILD (FATHER).

      Upon consideration of the father’s Second Motion for Extension of Time to
File Application for Discretionary Appeal in the above-styled matter in which his
parental rights to the child Z. T. S. were terminated, the same is hereby GRANTED.
The father shall have until Monday, February 27, 2017, to file his application for
discretionary appeal in the above-styled matter.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/24/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.